COURT OF APPEALS
                       EIGHTH DISTRICT OF TEXAS
                               EL PASO, TEXAS
 ERICA JAMES,                        '
                                                  No. 08-12-00249-CV
                     Appellant,      '
                                                     Appeal from the
 v.                                  '
                                              County Court at Law Number 3
 CASH AMERICA, INC.,                 '
                                                of El Paso County, Texas
                                     '
                     Appellee.
                                      '         (TC# 2012-DCV-03962)

                                 MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to TEX. R.

APP. P. 42.1(a)(1). Appellant represents that she no longer wishes to pursue the appeal and

requests this Court enter an order dismissing the appeal. Appellee does not oppose the motion,

and there is no indication that dismissal would prevent Appellee from seeking the relief to which it

would otherwise be entitled. See TEX. R. APP. P. 42.1(a)(1). We therefore grant Appellant’s

motion and dismiss the appeal. Because the motion does not indicate the parties have agreed

otherwise, costs will be taxed against Appellant. See TEX. R. APP. P. 42.1(d).


                                              GUADALUPE RIVERA, Justice

January 30, 2013

Before McClure, C.J., Rivera, and Rodriguez, JJ.